The defendant’s petition for certification for appeal from the Appellate Court, 57 Conn. App. 275 (AC 18425), is granted, limited to the following issue:
“In this underinsured motorist action, did the Appellate Court properly conclude that the trial court’s instructions to the juiy, taken as a whole, failed to fairly and adequately present the case to the jury where the trial court did not specifically charge in accordance with 2 Restatement (Second), Torts §§ 314A and 324 (1965), as requested by the plaintiff?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.